Citation Nr: 1614486
Decision Date: 03/24/16	Archive Date: 04/25/16

DOCKET NO. 14-10 668     DATE  MAR 24 2016


On appeal from the Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to	 service connection for ischemic heart disease.

2. Entitlement to	 service connection for melanoma.

3. Entitlement to a higher rating in excess of 70 percent for post-traumatic stress disorder (PTSD).

4. Entitlement to service connection for status-post left lower lobe lobectomy for benign lesion and atelectasis due to exposure to herbicides.

5. Entitlement to	service connection for post thoracotomy	neuropathy, LT T-4,5,6, dermatome, to include as	secondary to a lung condition.

6. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to October 29, 2010.

7. Entitlement to an initial rating of 70 percent for PTSD prior to October 29, 2010.


REPRESENTATION

Appellant represented by: Daniel Smith, Attorney at Law


ATTORNEY FOR THE BOARD

C.S. De Leo


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1969 to August 1970, and in the U.S. Marine Corps from August 1970 to August 1990.

These matters come before the Board of Veterans Appeals (Board) on appeal from April 2009, July 2011, and February 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to service connection for status-post left lower lobe lobectomy for benign lesion and atelectasis due to exposure to herbicides and post thoracotomy neuropathy, LT T-4,5,6, dermatome, to include as secondary to a lung condition are REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


FINDINGS OF FACT

1. In a December 2014 letter, prior to the issuance of a decision by the Board, the Veteran, through his attorney, notified the Board in writing of his intent to withdraw his appeal of entitlement to service connection for ischemic heart disease, entitlement to service connection for melanoma, and entitlement to a rating higher than 70 percent for PTSD.

2. Since November 17, 2005, the Veterans PTSD symptoms result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

3. Since February 1, 2007, the Veterans PTSD precludes him from securing and following a substantially gainful occupation consistent with his education and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran regarding the issues of entitlement to service connection for ischemic heart disease, entitlement to service connection for melanoma, and entitlement to a higher rating for PTSD, are met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204(b), (c) (2015).

2.  The criteria for an initial schedular rating of 70 percent, but not higher, for PTSD have been met since the award of service connection. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2015).

3.  Since February 1, 2007, the criteria for an award of a TDIU due to PTSD have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Withdrawal of Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. An appeal may be withdraw in writing at any time before the Board promulgates a decision.

See 38 C.F.R. §§ 20.204. Withdrawal may be made by the appellant or by his authorized representative. See 38 C.F.R. § 20.204.

In December 2014, the Veteran, through his attorney, submitted a statement expressing a desire to withdraw his pending appeal for the issues of entitlement to service connection for ischemic heart disease, entitlement to service connection for melanoma, and entitlement to a rating higher than 70 percent for PTSD. See October 2015 VA Form 21-4138. Hence, there remain no allegations of error of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal as to these claims and they are dismissed.


Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Here, VAs duty to notify was satisfied through notice letters dated in December 2005 and July 2012, that informed the Veteran of his duty and VAs duty for obtaining evidence and the process by which disability ratings and effective dates are assigned.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. Here, the Veterans identified records have been obtained and associated with the claims file. The Veteran has not identified any additional records that should be obtained prior to a Board decision. There are no outstanding records that have been identified.

Additionally, VA psychiatric examinations were performed in November 2009 and May 2011 that includes consideration of the Veterans medical history and sets forth all pertinent findings, such that the Board is able to make a fully informed decision. See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2015). Accordingly, the duty to assist is satisfied.

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VAs duties to notify and assist. Moreover, the Board is granting the precise benefits requested by the Veterans attorney with regard to the claims being decided herein.


Procedural Note

The claims being decided herein stem from the Veterans disagreement with the initial rating assigned for PTSD and with the date the grant of a TDIU was made effective. Both matters stem from the Veterans November 17, 2005 claim for entitlement to service connection for PTSD. When the Veteran timely appealed the initial 50 percent rating assigned for PTSD, the issue of entitlement to a TDIU was also raised as part of this claim because there was evidence of unemployability due to the PTSD. See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). A 70 percent rating and TDIU were both made effective October 29, 2010 and the Veteran has argued that the effective dates of these benefits should have been earlier.

The issues before the Board may be phrased in various manners. The issues could be phrased as entitlement to an earlier effective date for a 50 percent rating for PTSD and TDIU, as phrased by the Veterans attorney and the RO. The issues may also be phrased as entitlement to a 70 percent rating for PTSD and TDIU prior to October 29, 2010. The Board notes that the grant of any compensation benefit necessarily includes implementation of an award and the selection of an effective date, since no award is granted in a legal vacuum. The Board has characterized the issues as entitlement to a an initial rating of 70 percent for PTSD prior to October 29, 2010 and entitlement to a TDIU prior to October 29, 2010 because, in essence, the RO has granted staged ratings and part of the appeal has been satisfied by the grant of a 70 percent rating for PTSD and TDIU from October 29, 2010. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (where a veteran timely appeals a rating initially assigned when service connection is granted, the Board must consider entitlement to staged ratings to compensate for times since filing the claims when the disabilities may have been more severe than at other times during the course of the appeal).


PTSD Rating Criteria

The Veteran seeks assignment of a 70 percent disability rating for PTSD effective November 17, 2005 (the date he filed a claim for service connection), until October 29, 2010 (the effective date a 70 percent disability rating was assigned), and also for TDIU effective February 1, 2007. See September 2015 Attorney correspondence.

For the following reasons, the Board finds the criteria for a rating of 70 percent, but no higher, are satisfied for the entire appellate period, from the November 17, 2005 effective date of the grant of service connection for PTSD.

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see 38 C.F.R., Part IV. The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment. 38 C.F.R. § 4.10 (2015). The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service- connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 C.F.R. § 4.1.

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. 38 C.F.R. § 4.7 (2015). Otherwise, the lower rating will be assigned. Id. All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102. The schedule recognizes that disability from distinct injuries or diseases may overlap. See 38 C.F.R. § 4.14 (2015). However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided. Id.

Because the level of disability may have varied over the course of the claim, the rating may be staged higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria. Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126. In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection. See Fenderson, 12 Vet. App. at 125.

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant). When the evidence supports the claim or is in relative equipoise, the claim will be granted. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014). If the preponderance of the evidence weighs against the claim, it must be denied. See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veterans PTSD has been rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411. See 38 C.F.R. § 4.27 (2015) (explaining use of diagnostic code numbers). Almost all mental health disorders, including the one at issue, are evaluated under the General Rating Formula for Mental Disorders (Rating Formula), which assigns ratings based on particular symptoms and the resulting functional impairment. See 38 C.F.R. § 4.130, DC 9411. Under the General Rating Formula, a 10 percent disability rating requires:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent disability rating requires:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting; inability to establish and maintain effective relationships.)

Id.

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula. See id. Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Associations DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV). Id. 443. (The DSM-IV has been recently updated with a Fifth Edition (DSM-5), and VA has issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities. 79 Fed. Reg. 45093. The amendments only apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014; they do not apply to appeals already certified to the Board or pending before the Board. Id.)

If the evidence demonstrates that the claimants psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned. Mauerhan, 16 Vet. App. at 443. In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veterans capacity for adjustment during periods of remission. 38 C.F.R. § 4.126 (2015); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the frequency, severity, and duration of a veterans symptoms play an important role in determining the disability level).

The severity of the symptoms and the degree of occupational and social impairment they cause are independent factors; both must be satisfied to assign a given rating under the Rating Formula. See Vazquez-Claudio, 713F.3datll6 (rejecting an interpretation of § 4.130 that would allow a veteran whose symptoms correspond[ed] exactly to a 30 percent rating to be granted a 70-percent rating solely because they affected most areas). In other words, there are two elements that must be met to assign a particular rating under the Rating Formula:  (1) symptoms equivalent in severity, frequency, and duration to the symptoms corresponding to a given rating, and (2) a level of occupational and social impairment corresponding to that rating that results from those symptoms. See id. at 118 (holding that, in determining whether a 70 percent rating is warranted, VA must make an initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas) (emphasis added):

While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment. 38 C.F.R. § 4.126.

In evaluating psychiatric disorders, VA also considers a claimants Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness. See Carpenter v. Brown, 8 Vet. App. 240,242 (1995); see also Richard v. Brown, 9 Vet. App. 266,267 (1996); DSM-IV. According to DSM-IV, a score of 61-70 indicates [s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. A score of 51-60 indicates [m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers). Id. A score of 41-50 indicates [s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). Id. A score of 31-40 indicates [s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). Id. A GAF score thus may demonstrate a specific level of impairment. See Richard, 8 Vet. App. at 267 (observing that a GAF score of 50 indicates serious impairment); accord Bowling v. Principi, 15 Vet. App. 1, 14- 15 (2001).

While an examiners classification of the level of psychiatric impairment as reflected in a GAF score can be probative evidence, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria. See 38 C.F.R. §§ 4.2, 4.126 (2014); VAOPGCPREC 10- 95 (March 31, 1995). Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiners assessment of the level of disability at the time of examination. See 38 C.F.R. §4.126.


Analysis

Turning to the evidence, VA treatment records dated from November 2007 through November 2011 are associated with the claims folder. During the period on appeal, treatment reports show that the Veteran was diagnosed with major depressive disorder, bipolar disorder, and PTSD manifested by numerous symptoms, including visual delusions or hallucinations, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), and the inability to establish and maintain effective relationships. Additionally, the Veterans GAF score ranged from 21 to 51, indicative of serious symptoms. See Pasco VA Outpatient Clinic treatment records; see also July and August 2007 private treatment records from Dr. L.C.R.

A February 2006 psychiatric assessment conducted by S.J., Ph.D. shows that the Veterans PTSD is manifested by numerous symptoms, including panic attacks, periodic thoughts of self-harm, anger due to impaired impulse control, to include acts of aggression such as damage to property and threats of assault against others, and the inability to establish and maintain effective relationships.

A September 2006 psychiatric evaluation conducted by W.S., M.D., a private psychiatrist, showed that the Veterans PTSD is manifested by a strong possibility of suicidal ideation, depression, and anxiety. Dr. S. concluded that the Veteran was functioning at a low level of efficiency, tending to overact to minor stresses, noting near-continuous panic or depression affecting his ability to function independently, appropriately and effectively; difficulty in adapting to stressful circumstances, and significant potential for explosive behavior. He assigned a GAF scale score of 48-52, indicative of severe symptoms.

An October 2007 VA psychiatry consult shows the Veteran was referred by the emergency room for evaluation of suicidal ideation, worsening depression, and PTSD. In the resulting report, the Veteran reported that he had been sitting with a gun in his lap contemplating suicide. See Pasco VA Outpatient Clinic treatment records.

VA treatment records dated from January 2008 through April 2009 shows the Veteran participated in psychotherapy. A January 2008 VA mental health consult shows the Veteran reported that he began to experience visual hallucinations in October 2007. He was diagnosed with bipolar disorder and chronic PTSD. A GAF score of 40 was assigned.

A subsequent January 2008 VA mental health record indicates that the Veteran was hospitalized on two occasions last fall due to PTSD symptoms manifested by nightmares, flashbacks, anger, and irritability. A GAF score of 50 was assigned.

An April 16, 2010 VA psychological assessment shows the Veteran was admitted for inpatient mental health treatment due to depression, crying for no reason, and anger at not dying during surgery for a lobectomy in March 2010. He reported one suicide attempt in 2007. The assessment notes diagnoses of depressive disorder secondary to general medical condition and PTSD, bipolar, and depression. A GAF score of 21 was assigned.

The Veteran underwent VA psychiatric examination in May 2011 to determine the severity of his PTSD disability. Following examination of the Veteran and review of the claims file, the examiner provided Axis I diagnoses of PTSD and depressive disorder, not otherwise specified and assigned a GAF score of 55. In so finding, the examiner opined that the Veterans PTSD disability caused occupational and social impairment with reduced reliability and productivity. Further, the examiner concluded that the Veterans symptoms described in criteria B, C, and D cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.

The Board finds that the criteria for a 70 percent rating for the Veterans PTSD were more nearly approximated since November 17, 2005. With regard to the occupational and social impairment contemplated by a 70 percent rating, the above evidence shows deficiencies in most areas due to his psychiatric symptoms, as reflected in the medical treatment records and examination report discussed above showing difficulties with work, family relations, judgment, thinking, and mood and symptoms such as impaired impulse control. See 38 C.F.R. § 4.130, Rating Formula. As the Veteran and his attorney have indicated that they seek, and would be satisfied with, a 70 percent rating from the November 17, 2005 effective date of the grant of service connection, the Board need not consider whether a 100 percent rating is warranted.

In sum, resolving reasonable doubt in the Veterans favor, entitlement to an initial rating of 70 percent from November 17, 2005 to October 29, 2010 for PTSD is warranted. See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Additional Consideration

To the extent that the Veterans satisfaction with the 70 percent rating does not extend to the issue of an extraschedular rating, referral of the Veterans PTSD for extraschedular consideration is not warranted. See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008). A comparison of his symptoms and resulting functional impairment with the schedular criteria does not show such an exceptional or unusual disability picture ... as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b). In this regard, the Veterans symptoms as well as their effects on occupational and social functioning and general level of severity, as described above, are contemplated by the Rating Formula, which takes into account these and similar symptoms and the degree of occupational and social impairment they cause. See 38 C.F.R. § 4.130, DCs 9326 and 9413. Although a given symptom may not be specifically mentioned in the Rating Formula, the symptoms set forth therein are not meant to constitute an exhaustive list but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. See Mauerhan, 16 Vet. App. at 442. Thus, the fact that a given symptom is not mentioned in the rating criteria is not in itself a basis for extraschedular referral. There is no indication that the symptoms and clinical findings are otherwise exceptional or unusual in relation to the schedular criteria such as to render their application impractical, or are not adequately compensated by the 70 percent rating assigned for the entire period under review. Moreover, the issue of whether an extraschedular rating is warranted due to the collective impact of multiple disabilities pursuant to Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), this issue has not been reasonably raised by the evidence of record. Yancy v. McDonald, __ Vet. App. __,__, No. 14-3390, 2016 WL 747304 at *8 (Feb. 26, 2016). In this case, entitlement to a TDIU has been granted. The Federal Circuit in Johnson indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent. Id. at 1366. On the other hand, 38 C.F.R. § 3.321(b)(1) performs a gap-filling function. Id. It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented. Id. As the Veteran has been granted TDIU, he is deemed to have total unemployability and there is no gap to fill by § 3.321(b). Accordingly, the Board will not remand this case for referral for extraschedular consideration. See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 114.


TDIU

The Board also finds that the Veteran is entitled to a TDIU based upon his PTSD, effective from February 1, 2007, the date that the evidence of record, lay and medical, establishes that he was unemployable due to his service-connected PTSD disability, which impacted his functional capability to perform past relevant work. See March 2009 Social Security Disability Report; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015). As this is the effective date requested by the Veteran and his attorney and appears to be the date he stopped working, discussion of whether a TDIU is warranted prior to this date is unnecessary.

Turning to the evidence, a June 2013 assessment conducted by vocational expert, C. A. Y., M.A., C.R.C, shows that the Veterans PTSD is manifested by numerous symptoms, including suicidal ideation, panic attacks, difficulty understanding complexed commands, impaired judgment, and the inability to establish and maintain effective relationships. Following review of the claims file and interviewing the Veteran, Mr. Y. concluded that the symptomatology associated with the Veterans PTSD disability documented in medical records to include the November 2009 and May 2011 VA examination reports caused total occupational impairment and the inability to obtain and maintain substantially gainful employment. In so finding, he noted that the Veteran was last employed in March 2007 as a shipping clerk where he worked from July 1996 to March 2007. See also December 2011 VA Form 21-8940. Additionally, the Veteran worked as a correctional officer from October 1994 to October 1995, had training in air conditioning repair in 1998, and completed two years of college.

In his June 2013 report, Mr. Y concluded that the Veteran was unable to sustain the stress from a competitive work environment and was unable to maintain substantially gainful employment due to his PTSD. In reaching this conclusion, he cited to several medical treatment records provided by the Social Security Administration (SSA). According to the June 2013 assessment, a March 2009 social security disability record notes that the Veterans mental status examinations showed a dysphoric mood and blunted effect, and he was assigned a GAF score of 50. Additionally, medical records dated from December 2005 through April 2008 note symptoms of severe depression with no relief from medication, frequent panic attacks, difficulty sleeping, and poor concentration. It was also noted that he was hospitalized on two occasions from October 17, 2007 to October 31, 2007 and from November 26, 2007 to December 12, 2007 due to PTSD symptomatology to include suicidal ideation.

Further, the May 2011 VA examiner concluded that the Veterans PTSD disability impacts his ability to work due to sleep difficulty, problems with concentration, intrusive and distressing recollections, and irritability and expressions of anger that interfere with maintaining and establishing effective relationships.

The Board emphasizes that although probative, the award of Social Security Disability Insurance (SSDI) benefits from the SSA does not guarantee entitlement to a TDIU; however, the Board notes that in March 2009, the Veteran was found disabled due to his service connected disability of PTSD. See Social Security Administration Disability Report.

The Board notes that the November 2009 VA medical opinion found that the Veteran was employable at that time. However, the issue of whether the service connected disabilities cause unemployability is a legal and not a medical one. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ([A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner).

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veterans service-connected PTSD rendered him unemployable from February 1, 2007 to October 29, 2010. As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted from February 1,2007. 38 U.S.C.A. § 5107(b); 38 C.F.R. §3.102.


ORDER

The appeal concerning entitlement to service connection for ischemic heart disease is dismissed.

The appeal concerning entitlement to service connection for melanoma is dismissed.

The appeal concerning entitlement to an initial rating in excess of 70 percent for PTSD is dismissed.

Entitlement to an initial 70 percent schedular rating, but not higher, for PTSD is granted from November 17, 2005, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a TDIU due to service-connected PTSD is granted from February 1, 2007, subject to the laws and regulations governing the award of monetary benefits.


REMAND

After a review of all evidence, both lay and medical, the Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the claims for entitlement to service connection for status-post left lower lobe lobectomy for benign lesion and atelectasis due to exposure to herbicides and post thoracotomy neuropathy, LT T-4,5,6, dermatome, to include as secondary to a lung condition.

At the onset, the Board notes that VA has conceded that the Veteran was exposed to herbicides because he served in the Republic of Vietnam. See February 2014 Statement of the Case; DD 214.

The Veteran underwent VA examination in May 2011 to determine the etiology of a lung condition. Specifically, to determine whether his lung condition is related to exposure to herbicides during service in the Republic of Vietnam from July 1, 1969 to August 28, 1970. In the resulting report, the VA examiner noted the Veterans report that he was exposed to asbestos during active military service. The VA examiner diagnosed status-post left lower lobe lobectomy for a benign lesion and atelectasis. In so finding, the examiner opined that it is less likely as not that the condition is related active military service. In reaching this conclusion, he explained that the Veterans service treatment records are silent for treatment associated with a lung disease and also that his later lung condition have not been diagnosed as asbestos related. The examiner further noted that the lung nodule was not malignant and unrelated to asbestos exposure. Additionally, the examiner concluded that it is most likely that the veterans - post thoracotomy neuropathy ... claimed as nerve damage secondary to lung condition is due to the veterans lung condition.

The Board finds that a remand is required so that the RO can conduct additional development with regard to the Veterans claimed asbestos exposure. The Board finds that a VA examination or addendum opinion is needed to assist in making a determination on the issues. See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).

Accordingly, the issues of entitlement to service connection for status-post left lower lobe lobectomy for benign lesion and atelectasis due to exposure to herbicides and post thoracotomy neuropathy, LT T-4,5,6, dermatome, to include as secondary to a lung condition is REMANDED for the following action:

1. Send the Veteran an appropriate asbestos exposure questionnaire to complete. He should be asked to provide as much detailed information as possible identifying his pre- and post-service occupational history, to include whether such work may have involved asbestos exposure.

2. Complete the steps of VBAs Adjudication Procedure Manual M21-1, Part IV, Subpart ii, Chapter 2, Section C, Para. 9, for determining whether service connection is warranted on the basis of claimed asbestos exposure during service.

3. IF AND ONLY IF asbestos exposure is verified, schedule the Veteran for an examination with an appropriate clinician to determine the etiology of his lung condition.

The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

The examiner must provide an opinion as to the following:

(a) Whether it is at least as likely as not (50 percent or greater probability) that any lung condition was directly caused by herbicides. It is not sufficient to provide a negative opinion based on the fact that the claimed condition is not listed among the presumptive conditions set forth in 38 C.F.R. § 3.309(e).

(b) The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the lung condition was directly caused by asbestos exposure.

(c) IF AND ONLY IF the examiner concludes that the lung condition is not the result of herbicide or asbestos exposure, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it began during active service or is related to any incident of service.

(d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.

(e) If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. Then, after undertaking any other development deemed appropriate, readjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his attorney should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

Jonathan Hager
Veterans Law Judge, Board of Veterans Appeals



